Citation Nr: 0712807	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  98-07 219	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




INTRODUCTION


This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Regional Office (RO).  
This case was previously before the Board in April 2001, at 
which time the claim was denied.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
September 1942 to October 1945.  The appellant is the 
veteran's widow.

2.  On June 29, 2006, the Board was notified by the 
appellant's attorney that the appellant died in February 
2006.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.



		
JAMES R. SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


